Citation Nr: 1137902	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-01 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1949 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Boston, Massachusetts, Regional Office (RO).  

The Veteran provided testimony at an August 2011 hearing before the undersigned VLJ and a transcript of the proceeding has been associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, degenerative disc disease of the lumbar spine and status post-lumbar fusion from L4-to-S1 had its onset in service.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine and status post-lumbar fusion from L4-to-S1 have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable outcome below no conceivable prejudice to the Veteran could result from this adjudication.  In this regard, the agency of original jurisdiction will be responsible for addressing any VCAA notice defect with respect to the rating and effective date elements when effectuating the award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran seeks service connection for a low back disability, maintaining that his currently diagnosed low back disability had its onset in service and that relevant symptoms persisted since separation.  This forms the basis of the Veteran's service connection claim.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, the Board notes that in February 2004 the National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records were "fire related" and only his July 1958 separation examination, noting no clinical abnormalities associated with the spine or musculoskeletal system, are of record.  

A May 1993 VA examination is of record.  At this time, the Veteran reported experiencing the onset of low back pain in service and since separation, to include prior to an acknowledged post-service low back surgery.  Based on a physical examination of the Veteran, the examiner diagnosed status post lumbar fusion from L4-to-S1.  

A July 1993 statement from private physician W. Gaines, M.D., details the Veteran's need for a lumbar fusion in approximately 1972, following a motor vehicle accident, and notes a history of low back symptoms prior to this occurrence.  

A March 2002 VA examination also reflect the Veteran's generally consistent account of low back symptomatology, to include prior to a 1972 motor vehicle accident.  Based on current examination findings and relevant medical evidence, the examiner diagnosed degenerative disc disease of the lumbar spine and status post-lumbar fusion; however, the VA examiner provided no relevant nexus opinion.  The Veteran also provided a generally consistent account of low back symptomatology, at a February 2005 VA scar examination.  

Having carefully considered the claim, the Board finds that the evidence shows that the Veteran sustained a chronic low back injury during service.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b) (2010), the second and third elements of service connection may be established by demonstrating a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307.  In this case, the Board finds that the lay evidence of record, to include the Veteran's testimony and multiple statements, is credible, and is supported by the later diagnosis.  Id.

The Board finds competent and credible the Veteran's history of having low back problems since service because (I) when seeking post-service low back treatment he reported having low back problems in service and since separation; (II) he has provided a candid account of post-service low back symptomatology, to include sustaining a low back injury in 1971; and (III) his account is generally consistent with the post-service medical evidence of record.  See Davidson, 581 F.3d at 1316.  Further, the medical evidence shows that he has been diagnosed as having degenerative disc disease of the lumbar spine and status post-lumbar fusion from L4-to-S1.  Thus, the Board finds that service connection is warranted for degenerative disc disease of the lumbar spine and status post-lumbar fusion from L4-to-S1.  Id.  






ORDER

Service connection for degenerative disc disease of the lumbar spine and status post-lumbar fusion from L4-to-S1 is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


